Sterling Holdco, Inc.

Restricted Stock Plan

 

Section 1.

Purpose

 

The purpose of this Plan is to foster and promote the long-term financial
success of the Company and the Subsidiaries and materially increase stockholder
value by (a) motivating superior performance by means of incentives, (b)
encouraging and providing for the acquisition of an ownership interest in the
Company by Employees, and (c) enabling the Company and the Subsidiaries to
attract and retain the services of an outstanding management team upon whose
judgment, interest, and special effort the successful conduct of its and their
operations is largely dependent.

 

Section 2.

Definitions

 

Whenever used herein, the following terms shall have the respective meanings set
forth below:

 

Act: the Securities Act of 1933, as amended.

 

Adjustment Event: shall mean (i) any stock dividend, stock split, or share
combination affecting the Common Stock, (ii) any recapitalization,
reorganization, merger, consolidation, exchange of shares, spin-off,
liquidation, or dissolution of the Company, (iii) any disposition by the
Providence Entities of all or substantially all of the Common Stock beneficially
owned by the Providence Entities other than such a disposition solely for cash,
or (iv) any other similar transaction affecting the Common Stock.

 

Board: the Board of Directors of the Company.

 

Change in Control: a transaction or series of transactions (other than a Public
Offering):

 

(i) involving the sale, transfer, or other disposition for cash by the
Providence Entities to one or more persons or entities that are not, immediately
prior to such sale, affiliates of the Company or the Providence Entities, of all
or substantially all of the Common Stock of the Company beneficially owned by
the Providence Entities as of the date of such transaction; or

 

(ii) involving the sale, transfer, or other disposition for cash of all or
substantially all of the assets of the Company and the Subsidiaries, taken as a
whole, to one or more persons or entities that are not, immediately prior to
such sale, transfer, or other disposition, affiliates of the Company or the
Providence Entities.

 

Code: the Internal Revenue Code of 1986, as amended.

 

Committee: the Board or any authorized committee thereof.

 



 

 



 

Common Stock: the common stock of the Company, par value $0.01 per share.

 

Company: Sterling Holdco, Inc., a Delaware corporation, and any successor
thereto.

 

Effective Date: July 1, 2013, the date on which the Plan was approved by the
Board to take effect, subject to the approval of the Company’s stockholders as
required by applicable law.

 

Employee: any officer or other key employee of the Company or any Subsidiary
that is classified as being in Grades 16-20.

 

Fair Market Value: if no Public Offering has occurred, the Fair Market Value of
a share of Common Stock shall be equal to the value most recently established by
the Board, in its sole discretion, which value may take into account information
from a valuation expert retained by the Board and which may be adjusted, if
deemed necessary or advisable by the Board, for significant developments
occurring since the date such value was established. If a Public Offering has
occurred, the Fair Market Value, on any date of determination, shall mean the
closing price for a share of Common Stock as reported on a national exchange or
a nationally recognized system of price quotation for such date or, if there is
no such closing price for such date, for the most recent date with respect to
which such closing price is available. In the event that there are no Common
Stock transactions reported on such exchange or system on such date, Fair Market
Value shall mean the closing price on the immediately preceding date on which
Common Stock transactions were so reported. In all events, the Fair Market Value
shall be determined in a manner consistent with Code Section 409A.

 

Grant Date: the date on which shares of Restricted Stock are granted to a
Participant under the terms of this Plan and the terms of such Participant’s
Restricted Stock Agreement.

 

Management Stockholders Agreement: the Management Stockholders Agreement, dated
as of February 9, 2012, among the Company and certain other stockholders of the
Company, as it may be amended from time to time.

 

Participant: any Employee designated by the Committee to receive a grant of
Restricted Stock under the Plan.

 

PEP VI: Providence Equity Partners VI L.P., a Delaware limited partnership.

 

PEP VI-A: Providence Equity Partners VI-A L.P., a Delaware limited partnership.

 

Permitted Transferee: a transferee permitted under Section 1(a) of the
Management Stockholders Agreement.

 

Person: the meaning set forth in the Management Stockholders Agreement.

 

Plan: this Sterling Holdco, Inc. Restricted Stock Plan, as the same may be
amended from time to time in accordance with its terms.

 



 

 



 

Providence Entities: collectively, PEP VI, PEP VI-A, Providence Equity Partners,
L.L.C., and any of their affiliates or any other investment fund or similar fund
managed or advised by PEP VI, PEP VI-A, or Providence Equity Partners, L.L.C.

 

Public Offering: a public offering pursuant to an effective registration
statement filed with the Securities and Exchange Commission that covers shares
of Common Stock that, after the closing of such public offering, will be traded
on the New York Stock Exchange, the American Stock Exchange, or the National
Association of Securities Dealers Automated Quotation System or any comparable
non-U.S. exchange or system.

 

Restricted Stock: shares of Common Stock that are awarded to a Participant
pursuant to this Plan and that are subject to such conditions, restrictions and
risk of forfeiture that are set forth in the Restricted Stock Agreement between
the Company and such Participant.

 

Restricted Stock Agreement: the written agreement between the Company and a
Participant, setting forth the number of shares of Restricted Stock that the
Company grants to a Participant under this Plan, and describing the conditions,
restrictions, and risk of forfeiture with respect to such shares of Restricted
Stock.

 

Subsidiary: any corporation, a majority of whose outstanding voting securities
is owned, directly or indirectly, by the Company.

 

 

Section 3.

Eligibility and Participation

 

Participants in the Plan shall be those Employees selected by the Committee to
participate in the Plan and receive Restricted Stock (which may include
Employees who are members of the Committee). The selection of an Employee as a
Participant shall neither entitle such Employee to, nor disqualify such Employee
from, participation in any other award or incentive plan of the Company or any
Subsidiary.

 

 

Section 4.

Administration

 

4.1. Power to Grant and Establish Terms of Restricted Stock. The Committee shall
be responsible for the administration of the Plan. The Committee shall have the
discretionary authority, subject to the terms of the Plan, to determine (i) the
Employees to whom Restricted Stock shall be granted, (ii) the number of shares
to be awarded to each Participant, (iii) the time or times at which shares of
Restricted Stock shall be awarded, and (iv) the terms, conditions, vesting
provisions, and restrictions of any and all shares of Restricted Stock awarded
to each Participant. Subject to Section 8, such terms and conditions shall not
be subsequently changed in a manner that would be adverse to the Participant
without the consent of the Participant to whom such shares of Restricted Stock
have been granted. The Committee’s determinations under the Plan (including,
without limitation, the determinations of persons eligible to receive awards of
Restricted Stock, the amount and time of such awards, the terms and conditions
of such awards, and the terms of any Restricted Stock Agreement evidencing the
same) need not be uniform, and may be made by the Committee selectively, among
persons who receive, or are eligible to receive, awards under the Plan, whether
or not such persons are similarly situated. The grant of any Restricted Stock to
any Employee shall neither entitle such Employee to, nor disqualify him or her
from, the grant of any other Restricted Stock.

 



 

 



 

4.2. Power to Administer Plan. The Committee shall have full discretionary
authority to prescribe, adopt, amend, and rescind rules and regulations relating
to the Plan, to provide for conditions deemed necessary or advisable to protect
the interests of the Company, to interpret the terms of the Plan and of any
Restricted Stock Agreement issued under the Plan, and to make any and all other
determinations necessary or advisable for the administration and interpretation
of the Plan and to carry out its provisions and purposes. Any determination,
interpretation, or other action made or taken (including any failure to make any
determination or interpretation, or take any other action) by the Committee
pursuant to the provisions of the Plan shall be final, binding, and conclusive
for all purposes and upon all persons and shall be given deference in any
proceeding with respect thereto.

 

4.3. Power to Delegate Authority. The Committee may delegate any or all of its
duties and powers hereunder to any of the senior officers of the Company,
subject to such conditions and limitations as the Committee shall prescribe.

 

4.4. Limitation on Liability. The Committee shall use ordinary care and
diligence in the performance of its duties pertaining to the Plan. To the
maximum extent permitted by law, no member of the Committee (or any of its
delegatees) shall be liable for any action taken, or decision made, in good
faith relating to the Plan or to any award of Restricted Stock hereunder.

 

4.5. Indemnification. To the maximum extent permitted by law, the members of the
Committee shall be indemnified by the Company in respect of all their activities
under the Plan. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled as a
matter of law or otherwise.

 

 

Section 5.

Stock Subject to the Plan

 

5.1. Number. Subject to the provisions of Section 5.3, the aggregate number of
shares of Common Stock that may be considered Restricted Stock subject to award
under the Plan may not exceed the number of shares authorized by the Board. The
shares of Restricted Stock to be delivered under the Plan may consist, in whole
or in part, of shares held in treasury or authorized but unissued shares not
reserved for any other purpose. Notwithstanding the foregoing, if the tax
withholding obligations relating to any award of Restricted Stock are satisfied
by delivering shares of Common Stock to the Company (by either actual delivery
or by attestation), only the number of shares of Restricted Stock issued, net of
the shares of Common Stock subject to such delivery or attestation, shall be
deemed issued for purpose of the limits set forth in this Section 5.1, and the
shares of Common Stock that are used to satisfy such tax withholding obligations
shall be deemed not to have been issued for purposes of the limits sets forth in
this Section 5.1.



 

 

 

 

5.2. Cancelled, Terminated or Forfeited Restricted Stock. Any shares of
Restricted Stock that for any reason are cancelled, terminated, forfeited,
substituted, or otherwise settled shall no longer be available for grant under
the Plan.

 

5.3. Adjustment in Capitalization. If and to the extent necessary or appropriate
to reflect any Adjustment Event, the Board shall adjust the number of any
outstanding shares of Restricted Stock granted under the Plan, and/or make such
other substitution, revision, or other adjustment with respect to any
outstanding share of Restricted Stock or the holder or holders thereof, in each
case as it determines to be equitable or appropriate. In addition, and for the
avoidance of doubt, in the event of a merger transaction, each outstanding share
of Restricted Stock shall be treated as provided for in the agreement entered
into in connection with such merger transaction. Any action taken pursuant to
this Section 5.3 shall be effected in a manner that is exempt from, or otherwise
complies with, Code Section 409A. Any determination made by the Board under this
Section 5.3 shall be final, binding, and conclusive on all persons having or
claiming any right hereunder.

 

 

Section 6.

Grants of Restricted Stock

 

6.1. Grant of Restricted Stock. Subject to the terms of this Plan and applicable
law, the Committee may at any time, and from time to time, grant shares of
Restricted Stock to Participants, in such amounts and subject to such vesting
conditions, other terms, conditions, and restrictions, as the Committee shall
determine, in its sole discretion. Unless determined otherwise by the Committee,
Participants receiving shares of Restricted Stock are not required to pay the
Company cash consideration therefor (except as may be required for applicable
tax withholding that may be elected by a Participant pursuant to Code Section
83(b)), provided that the Company has determined, by resolution or otherwise,
that the value of services provided by each Participant equals or exceeds the
par value of the shares of Restricted Stock awarded to him or her under the
terms of this Plan.

 

A. Substitution of Restricted Stock. The Committee shall have the right to
grant, in substitution for outstanding shares of Restricted Stock, replacement
shares of Restricted Stock that may contain terms more favorable to the
Participant than the Restricted Stock they replace, and to cancel the replaced
Restricted Stock, all subject to the consent of the Participants to whom the
original shares of Restricted Stock were granted under the terms of this Plan.

 

B. Agreements with Vesting Conditions and Other Restrictions.

 

(1) Each grant of shares of Restricted Stock to a Participant shall be evidenced
by a Restricted Stock Agreement that specifies the applicable vesting
conditions, and other terms, conditions and restrictions (if any) of such grant,
the duration of such restrictions, and the time or times at which such
restrictions shall lapse with respect to all or a specified number of the shares
of Restricted Stock that are part of the grant. Upon the grant of shares of
Restricted Stock to a Participant under the terms of this Plan (or as soon as
practicable thereafter), the Committee shall deliver to the Participant, for
execution, (i) such Restricted Stock Agreement, and (ii) a Joinder Agreement
pursuant to which the Participant shall become a party to the Management
Stockholders Agreement. The effectiveness of any grant of Restricted Stock under
this Plan shall be subject to the Participant’s execution and delivery to the
Company of the signed Restricted Stock Agreement and Joinder Agreement to the
Management Stockholders Agreement, on the date that the shares of Restricted
Stock are granted to him, or as soon as reasonably practicable thereafter.

 

 

 



(2) Notwithstanding the foregoing, the Board or Committee reserves the right to
reduce or shorten the duration of any vesting or other restriction applicable to
any shares of Restricted Stock awarded to any Participant under the Plan.

 

(3) Each Restricted Stock Agreement provided to a different Participant need not
contain provisions that are identical or similar to other such Agreements, but
each such Restricted Stock Agreement shall be consistent with the terms of the
Plan.

 

(4) When a Participant becomes fully vested in the shares of Restricted Stock
granted to him or her under this Plan, such shares shall become transferable
subject to the terms and conditions of the Management Stockholders Agreement and
of such Participant’s Restricted Stock Agreement.

 

6.2. Stock Issuance and Stockholder Rights.

 

A. Stock certificates issued with respect to shares of Restricted Stock that are
granted to Participants under the terms of the Plan may (but are not required
to) be issued at the time that such shares of Restricted Stock are awarded to
such Participants, subject to forfeiture if the shares of Restricted Stock do
not vest or other restrictions do not lapse. Any stock certificate issued to a
Participant under this Plan shall bear an appropriate legend or legends that
comply with the applicable securities laws and regulations, and that make
appropriate reference to the restrictions imposed under the Plan, the
Participant’s Restricted Stock Agreement, and the Management Stockholders
Agreement. The Participant may be required to deposit such certificate(s) with
the Company during the period of any restriction thereon and to execute a blank
share power of attorney or other instrument of transfer therefor.

 

B. During the period of restriction following issuance of the shares of
Restricted Stock granted to a Participant hereunder, the Participant shall have
all of the rights of a holder of shares of Common Stock, including but not
limited to the right to receive dividends (or amounts equivalent to dividends)
and to vote with respect to the shares of Restricted Stock, except to the extent
otherwise provided by the Committee, the Participant’s Restricted Stock
Agreement, or the Management Stockholders Agreement. The Committee, in its
discretion, may provide that any dividends or distributions paid with respect to
shares of Restricted Stock will be subject to the same restrictions as the
shares of Restricted Stock to which such dividends or distributions relate, and
that cash dividends may be held in custody or otherwise by the Company.



 

 

 

C. If stock certificates with respect to shares of Restricted Stock have been
issued to a Participant with a legend or legends as provided above, then as soon
as administratively practicable after the lapsing of the vesting restrictions
with respect to any Restricted Stock, the Company shall deliver to the
Participant, in book-entry or certificate form, the shares of formerly
Restricted Stock that do not bear any restrictive legend referencing the vesting
restrictions under the Participant’s Restricted Stock Agreement. Such shares of
Restricted Stock, however, shall continue to be subject to the restrictions
required under Federal securities laws and other applicable laws, the
restrictive covenants in the Participant’s Restricted Stock Agreement, and the
restrictions set forth in the Management Stockholders Agreement.

 

6.3. Termination of Restricted Stock. Unless otherwise determined by the
Committee at the date of grant, upon the termination of a Participant’s
employment with the Company or its Subsidiaries for any reason (including death,
disability, voluntary termination, or involuntary termination), any shares of
Restricted Stock that are not vested as of the effective date of such
termination of employment shall be forfeited and cancelled immediately upon the
effective date of such termination. Notwithstanding the foregoing, however, the
Committee shall have the discretion to permit all or any portion of any shares
of Restricted Stock to become vested following a Participant’s termination of
employment.

 

 

Section 7.

Change in Control; Public Offering

 

7.1. Accelerated Vesting. Unless otherwise provided in the terms of a
Participant’s Restricted Stock Agreement, each share of Restricted Stock held by
that Participant shall become fully vested in the event of a Change in Control
or a Public Offering.

 

7.2. Limitation on Benefits. Notwithstanding anything contained in the Plan or a
Participant’s Restricted Stock Agreement to the contrary: (i) to the extent that
any of the payments and benefits provided for under the Plan, an applicable
Restricted Stock Agreement, or any other agreement or arrangement between the
Company and a Participant (collectively, the “Payments”) would constitute a
“parachute payment” within the meaning of Section 280G of the Code, the Company
and such Participant may, upon mutual agreement, take action that would result
in no portion of the Payments being subject to the excise tax imposed pursuant
to Section 4999 of the Code; and (ii) if and to the extent any Payments in
respect of the Restricted Stock would, absent application of this clause (ii),
be an “excess parachute payment” within the meaning of Section 280G of the Code
(and the regulations promulgated thereunder), the Company and such Participant
may, upon mutual agreement, provide that such Restricted Stock shall not
accelerate in the event of a Change in Control (notwithstanding Section 7.1),
and shall be honored, assumed, or new rights substituted therefor by a
Participant’s employer (or the parent or a subsidiary of such employer) in such
Change in Control. If the Company and the Participant mutually agree that
Payments would be reduced or eliminated, as the case may be, pursuant to the
immediately preceding sentence, and such Payments would not be so reduced or
eliminated, as the case may be, if the stockholder approval requirements of
Section 280G(b)(5) of the Code are capable of being satisfied, the Company shall
use its reasonable best efforts to cause such Payments to be submitted for such
approval prior to the Change in Control giving rise to such Payments.

 

 

 

 



Section 8.

Amendment, Modification, and Termination of the Plan

 

The Board may at any time, and from time to time, alter, amend, suspend, or
terminate the Plan in whole or in part. Except as provided in this Section 8, no
such alteration, amendment, or termination shall adversely affect any
outstanding Restricted Stock without the consent of the holders of a majority of
such Restricted Stock having similar terms, unless the Committee determines that
such amendment or alteration is necessary or advisable to comply with applicable
law as a result of changes in law or regulation or to avoid the imposition of an
additional tax, interest, or penalty under Code Section 409A.

 

 

Section 9.

Miscellaneous Provisions

 

9.1. Nontransferability of Restricted Stock. Unless the Committee shall permit
(on such terms and conditions as it shall establish) Restricted Stock to be
transferred to a Permitted Transferee, no Restricted Stock granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, and any attempted or purported sale, transfer, assignment, pledge,
encumbrance, or other disposition shall be void and unenforceable against the
Company, except to the extent specifically permitted by the Management
Stockholders Agreement and the terms of a Participant’s Restricted Stock
Agreement.

 

9.2. Beneficiary Designation. Each Participant under the Plan may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom the shares of Restricted Stock granted to the Participant
hereunder may be transferred in case of his or her death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Committee during his or her lifetime. In the
absence of any such designation, any Restricted Stock outstanding at the
Participant’s death shall be transferred to the Participant’s surviving spouse,
if any, or otherwise to or by his or her estate.

 

9.3. No Guarantee of Employment or Participation; No Additional Compensation for
Loss of Rights under Plan. Nothing in the Plan shall interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any
Participant’s employment or service at any time, nor confer upon any Participant
any right to continue in the employment of the Company or any Subsidiary. If any
Participant’s employment with the Company or any Subsidiary shall be terminated
for any reason, such Participant shall not be entitled to any compensation or
other form of remuneration with respect to such termination (except as otherwise
provided herein), to compensate such Participant for the loss of any rights
under the Plan, except as may be otherwise required to the contrary in his or
her contract of employment.

 

 

 



9.4. Tax Withholding.

 

A. Unless a Participant has made an election under Code Section 83(b) to include
in his taxable income the Fair Market Value of the shares of Restricted Stock on
the date that such shares are granted to him, at the time of vesting or lapse of
the restrictions of the Restricted Stock, the Participant shall pay in cash or
cash equivalents to the Company or Subsidiary, as the case may be, any amount
that the Company or Subsidiary may reasonably determine to be necessary to
satisfy any Federal, state or local taxes of any kind required by law to be
withheld with respect to the vesting of or other lapse of restrictions
applicable to Restricted Stock. To satisfy its withholding obligations, the
Company or any Subsidiary shall have the power to deduct from payments of any
kind otherwise due to a Participant (including salary or bonus payments) any
federal, state or local taxes of any kind or any applicable taxes required to be
withheld with respect to the vesting of the shares of Restricted Stock.

 

B. Subject to the prior approval of the Company or the Subsidiary, which may be
withheld by the Company or the Subsidiary, as the case may be, in its sole
discretion, the Participant may elect to satisfy such tax withholding
obligations, in whole or in part, (i) by causing the Company or the Subsidiary
to withhold shares of Common Stock otherwise issuable to the Participant or (ii)
by delivering to the Company or the Subsidiary shares of Common Stock already
owned by the Participant. The shares of Common Stock so delivered or withheld
shall have an aggregate Fair Market Value equal to such withholding obligations.
The Fair Market Value of the shares of Common Stock used to satisfy such
withholding obligation shall be determined by the Company or the Subsidiary as
of the date that the amount of tax to be withheld is to be determined. A
Participant who has made an election pursuant to this Paragraph B to satisfy his
or her withholding obligation with shares of Common Stock may only use shares of
Common Stock that are not subject to any repurchase, forfeiture, vesting, or
other similar requirements.

 

9.5. No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees in cash or property.

 

9.6. Requirements of Law; Securities Law Compliance. The granting of Restricted
Stock and the issuance of shares of Common Stock shall be subject to all
applicable laws, rules, and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required. If at
any time the Company shall determine, in its sole discretion, that the listing,
registration or qualification of any shares subject to a grant made pursuant to
this Plan upon any securities exchange or under any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the issuance
of Restricted Stock hereunder, no shares of Common Stock may be issued to the
Participant unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of the grant. Instruments evidencing the grant of
Restricted Stock may contain such other provisions, not inconsistent with the
Plan, as the Committee deems advisable, including a requirement that a
Participant represent to the Company in writing, when such Participant receives
Restricted Stock (or at such other time as the Committee deems appropriate),
that such Participant is acquiring such shares (unless they are then covered by
an effective registration statement filed under the Act) for such Participant’s
own account for investment only and with no present intention to transfer, sell,
or otherwise dispose of such shares except such disposition by a legal
representative as shall be required by will or the laws of any jurisdiction in
winding up the estate of such Participant. Such shares of Common Stock shall be
transferable only if the proposed transfer shall be permissible pursuant to the
Plan and if, in the opinion of counsel satisfactory to the Company, such
transfer at such time will be in compliance with all applicable securities laws.

 

 

 



9.7. Governing Law. The Plan, and all agreements hereunder, shall be governed by
and construed in accordance with the law of the State of Delaware, regardless of
the law that might be applied under principles of conflict of laws.

 

9.8. No Impact on Benefits. Restricted Stock granted under the Plan shall not be
considered to be compensation for purposes of calculating an Employee’s rights
under any employee benefit plan except to the extent expressly provided therein.

 

9.9. Code Section 409A Compliance. The Plan is intended to be administered in a
manner consistent with the requirements of Code Section 409A and the applicable
rules, regulations, and guidance promulgated thereunder, and shares of
Restricted Stock granted hereunder are intended to be exempt from Code Section
409A; provided, that in no event shall the Company, the Committee, or any of the
Company’s directors, officers, or employees have any liability to any person in
the event any such Code Section 409A provision applies to any Restricted Stock
in a manner that results in adverse tax consequences for the Participant or any
of the Participant’s beneficiaries or transferees.

 

9.10. Freedom of Action. Nothing in the Plan or any Restricted Stock Agreement
entered into pursuant to this Plan shall be construed as limiting or preventing
the Company or any Subsidiary from taking any action with respect to the
operation or conduct of its business that it deems appropriate or in its best
interest.

 

9.11. No Fiduciary Relationship. Nothing contained in the Plan and no action
taken pursuant to the Plan shall create or be construed to create a trust of any
kind or any fiduciary relationship between the Company or any Subsidiary and any
Participant or executor, administrator, or other personal representative or
designated beneficiary of such Participant, or any other persons.

 

9.12. Unsecured Creditor; Plan Not Subject to ERISA. To the extent that any
Participant or his or her executor, administrator, or other personal
representative, as the case may be, acquires a right to receive any payment from
the Company pursuant to this Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company. Any reserves that may be
established by the Company in connection with this Plan shall continue to be
held as part of the general funds of the Company, and no individual or entity
other than the Company shall have any interest in such funds until paid to a
Participant. The Plan is not intended to be subject to the Employee Retirement
Income Security Act of 1974, as amended.

 

 

 



9.13. Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provision had not been included.

 

9.14. Meaning of the Term “Employment.” The terms “employ,” “employee,” and
“employment” as used in this Plan and in any Restricted Stock Agreement shall be
deemed to refer to the provision of services to the Company or one or more of
its Subsidiaries as an employee, and the phrase “termination of employment” (and
corollary terms) shall mean the termination of such services to the Company and
all of its Subsidiaries in all such capacities.

 

 

To record adoption of this Plan by the Board, effective as of July 1, 2013, the
Company has caused its authorized officer to execute the Plan.

 



 

 

STERLING HOLDCO, INC.

 

 

 

By: ___________________________

Name: _________________________

Title: __________________________

 

 



 

 

